Citation Nr: 1231401	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-20 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, including anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1991 to September 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for anxiety/depression.  

In February 2009, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In June 2009, February 2011 and January 2012, the Board remanded the claim for service connection for a psychiatric disability, including anxiety and depression.  The Board finds that there has been substantial compliance with last remand for the issue of service connection for a psychiatric disability.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran did not participate in combat during service.  

2.  A preponderance of the evidence is against a finding that a psychiatric disability, including anxiety and depression, had its onset in or is otherwise related to service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

In July 2002 and October 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  In the July 2002 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The October 2008 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available medical records have been secured.  The Veteran received a VA examination in August 2009 and a clarification addendum was issued in April 2011.  Read together, the Board finds these reports are fully articulate and accurate; the directions of the February 2011 and January 2012 remands have been fulfilled.  

In the April 2011 VA addendum, the examiner mentioned that the Veteran asserted at the August 2009 VA examination that he was attending private therapy sessions and that these records were not available for review in the claims file.  The Veteran's representative asked that these records be requested in a December 2011 informal hearing presentation.  The Board remanded the claim in January 2012 so that these records could be requested, with any necessary assistance from the Veteran.  The same month, the AMC sent the Veteran a letter with an authorization and consent form so the records could be obtained.  The Veteran did not respond to this request.  The Veteran was instructed at the February 2009 Board hearing that it was important for his claim that all treatment records to be received and he was given extra time to get the records.  (Transcript, p 30.)  The Board concludes there has been substantial compliance with the Board remand.  The private records are not available and the Board will proceed with the adjudication of his claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge described the issue on appeal and suggested that any evidence tending to show that pertinent disability had its clinical onset or increased in severity in service would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties to notify and to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Clemons v. Shinseki, 23 Vet. App. at 6, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Veteran has had various diagnoses and has alleged he might have PTSD at times.  As a result, the Board will consider all psychiatric disabilities in adjudicating this claim.  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  Part (3) (amended on July 13, 2010, see 75 Fed. Reg. 39843) applies when a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  38 C.F.R. § 3.304(f).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

The Board finds service connection for a psychiatric disability is not warranted based on all of the evidence.  In coming to this determination, the Board relies on the competent and credible evidence of record, including the April 2011 VA examination report addendum.  

The Veteran asserts that his current mental health disability is due to stress in the military.  In his August 2003 notice of disagreement, he stated he was treated unfairly and possibly discriminated against while in the military.  He said after reporting to the ship, he started grinding his teeth and behaving more aggressively, but he never saw a counselor because his ship did not have one.  He was caught abusing alcohol and using drugs and was eventually discharged.  

At the February 2009 Board hearing, the Veteran said he went to onboard counseling due to drug abuse.  (Transcript, pp 18-19.)  He used drugs because "they were readily available and it was the social norm onboard the ship."  (Transcript, p 19.)  He did not see a psychiatrist while in service or after discharge.  Id.  He had no diagnosis on active duty but did see some counselors to deal with anger management.  (Transcript, pp 19-20.)  He saw a doctor in 1995 and received a prescription for Prozac; the diagnosis was depression or anxiety.  (Transcript, p 20.)  No doctor specifically related his mental condition to service.  (Transcript, p 22.)  

His wife said she only saw him sporadically while he was in service but did notice a change.  (Transcript, p 23.)  She did not know him before service, but met him in January 1992 and they were married the next month.  (Transcript, p 24.)  

The Board finds the Veteran is competent to report his symptoms and what is within the realm of his own personal knowledge under Barr, 21 Vet. App. 303 and 38 C.F.R. § 3.159(a)(2).  However, the etiology of a psychiatric disability requires medical expertise and he is not competent to make that determination.  Id.  

As for credibility, the Board finds the Veteran has been relatively consistent in reporting details of his symptoms.  However, at a June 2007 VA social work appointment he claimed to have been in combat during the Persian Gulf War.  Later that month, a VA psychiatry record shows he said during his tour of duty, he loaded bombs onto planes but was not involved in direct combat.  Official service records do not reflect that the Veteran was in combat.  The Veteran is not a reliable source for information, and the Board finds the Veteran was not in combat.  See Caluza, 7 Vet. App. at 511.  His testimony and statements are assigned less weight.  

His wife, who testified at the hearing that she thought him symptomatic in service, is competent to report what she noticed regarding his symptoms only.  38 C.F.R. § 3.159(a)(2).  The Board finds her to be a credible source.  However, she also stated at the hearing that she did not see him for long periods of time in service.  (Transcript, p 23.)  Her statements are of limited probative value.  

Service treatment records show the Veteran had a substance abuse problem in service.  A June 1990 pre-enlistment examination shows the Veteran reported having a history of alcohol abuse and received a "minor in possession" as a teenager.  In December 1991, a service personnel record showed he was being warned for deficiencies in conduct due to numerous military infractions, disobeying orders, disrespect and provoking words and/or gestures.  He was counseled about his behavior but in February 1992 had an unauthorized absence.  The same month he was dropped from nuclear field school because of demonstrated unreliability and he was not recommended to return.  

He was assigned to a ship in March 1992, and advanced in rank in November.  However, by July 1993 he was referred for alcohol evaluation; the assessment was that he was an alcohol abuser but not dependant.  He was referred for counseling.  Follow up records show he was initially retained, but then was separated and barred from reenlistment due to misconduct; in particular, drug abuse.  The September 1993 report of medical examination (RME) showed the Veteran stated he was in decent health and not taking any medications but had frequent trouble sleeping; depression or excessive worry, and nervous trouble.  The Veteran said he was anxious at times which made sleeping difficult.  His final performance report was marginal.  The DD 214 lists misconduct due to drug abuse as the reason for separation.  His character of service was general, under honorable conditions.  

The Veteran was treated in 1995 for stress and anxiety by Dr. K., who prescribed him Prozac.  He filed his claim with VA for a nervous condition in June 2001.  The same month, he went to a VA psychiatric appointment.  He reported the prior diagnosis of depression.  He reported a multitude of symptoms; including sleep problems.  The assessment was depression, not otherwise specified; alcohol abuse; and rule out both a bipolar mood disorder and an impulse control disorder.  Other records from 2001 also state this diagnosis.  

An April 2002 psychiatric record shows a diagnosis of bipolar disorder and in May 2007 a VA history and physical showed diagnoses of PTSD, major depressive disorder.  

As referenced above in discussing credibility, a June 2007 social work assessment shows the Veteran said he was in combat during the Persian Gulf War.  He was never able to get over being kicked out of Nuclear Field School and failing at his goal of a military career.  The Veteran said he had PTSD and completed a checklist which showed a score indicative of PTSD, but the diagnosis and assessment was depression.  

At a VA psychiatry appointment later that month, the Veteran had recently been arrested for battering his wife.  The Veteran attributed most of his life's problems due to his difficulties in the Navy.  After he was dismissed from Nuclear Field School, he was assigned to a supply ship and started drinking and smoking marijuana.  He admitted that he loaded bombs onto planes but was not involved in direct combat.  He also denied PTSD symptoms.  He eventually separated due to testing positive for drugs.  He reported a social history of childhood abuse.  The 
mental status examination showed him to be depressed and anxious with a restricted affect.  His adulthood was noted to be marked by "frequent crisis."  The psychiatrist noted the Veteran failed to take responsibility for his own behavior and choices.  The assessment was axis I adjustment disorder with depressed and anxious mood; intermittent explosive disorder was to be ruled out.  He also had cannabis dependence.  

In July 2007, a VA psychologist found the same diagnosis.  The Veteran came to the appointment stating that he needed help with non-combat related PTSD.  He again reported a traumatic childhood.  A mental status examination was normal.  In addition to the same diagnosis as the psychiatrist, he had axis II narcissistic and antisocial traits.  The psychologist noted he was unlikely to be successful in therapy until he started taking responsibility for all of his life's problems.  A VA psychiatrist letter dated the same month stated that the psychiatrist saw the Veteran once and diagnosed him with adjustment disorder with depressed and anxious mood "clearly related to his legal difficulties."  

The August 2009 VA examination report did not address the 2007 records, but did diagnose major depressive disorder.  The examiner stated that a psychiatric disorder was at least as likely as not caused by or the result of: "problems related to use of etoh as well as change in behavior and duty problems as well as chronic pain secondary to fibromyalgia".  Under rationale, the examiner stated that the Veteran met symptom criteria for a diagnosis of major depressive disorder and a history of chronic substance abuse with explosive anger and anxiety "as well as change in his functions on the ship following one year of excellent functions and began with self medication leading to discharge."  (Fibromyalgia is not a service-connected disability; see the February 2011 Board decision.)  

The Board requested a new opinion that took into account all past diagnoses and a review of the 2007 VA mental health records.  In April 2011, a different VA examiner reviewed the claims file and VA records in detail.  Past diagnoses were noted and taken into account, including those of adjustment disorder.  The examiner noted that Veteran was not receiving VA mental health treatment at the time of the VA examination in April 2011, although he reported private counseling (as stated, VA was not able to obtain those records due to a lack of cooperation by the Veteran).  The examiner noted that there were multiple psychosocial stressors (consistent with the VA treatment records from 2007) when adjustment disorder and depression were diagnosed.  Given that information, the examiner concluded that there was a less than 50 percent probability that any of the psychiatric diagnoses were related to service.  

After consideration of all of the evidence, the Board finds that service connection is not warranted.  Regarding PTSD, the Veteran is lacking a confirmed diagnosis of PTSD by a VA psychiatrist or psychologist and a stressor; he has falsely claimed combat in the past which he later admitted was not true.  Additionally, the evidence does not show circumstances in this case where the "fear" presumption would be for application.  See 38 C.F.R. § 3.304(f)(3).  As explained above, the Veteran is not an accurate source of information.  After considering all evidence, the April 2011 VA examiner did not find that a diagnosis of PTSD was appropriate.  The Board finds this opinion is fully on point and the most probative piece of evidence in the file.  The August 2009 VA examination report was adequate in the examination portion, but the opinion was lacking.  The April 2011 VA addendum provided full and clear rationale for the opinion given.  Further discussion of 38 C.F.R. § 3.304(f) is not warranted as all elements for service connection for PTSD cannot be satisfied.  

As for other diagnoses, including anxiety and depression, the Board finds that service connection is also not warranted.  There is no opinion of record showing a relationship between the Veteran's currently diagnosed major depressive disorder or any other diagnosed psychiatric disability and service.  The Board, relying on the August 2009 VA examination report and April 2011 addendum, does find that the Veteran has major depressive disorder and suffers from substance abuse.  

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse.  The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  In sum, even if it was related to service, substance dependency or abuse alone is not something that may be service-connected.  

To the extent that the August 2009 VA examiner may have related a psychiatric disability to fibromyalgia, this is not a service-connected disability.  See Allen v., 237 F.3d at 1376.  

A clear preponderance of the evidence is against the claim for service connection for a psychiatric disability, and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


